 485325 NLRB No. 78UNITED STATES SERVICE INDUSTRIES1315 NLRB 285.2In considering the sufficiency of the Respondent™s denials, weshall examine its response to the Notice to Show Cause as well as
its answer. A respondent may cure defects in its answer before a
hearing either by an amended answer or by a response to a Notice
to Show Cause. See Ellis Electric, 321 NLRB 1205, 1206 (1996),and cases cited there.United States Service Industries and Service Em-ployees International Union, Local 525, AFLŒ
CIO. Cases 5ŒCAŒ21399 and 5ŒCAŒ21691March 20, 1998SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANOn September 30, 1994, the National Labor Rela-tions Board issued a Decision and Order in this pro-
ceeding,1in which it ordered the Respondent, interalia, to offer reinstatement to certain economic strikers
who had unconditionally offered to return to work and
to make them whole for any loss of earnings suffered
by reason of the Respondent™s discrimination against
them. On November 21, 1995, the United States Court
of Appeals for the District of Columbia entered a judg-
ment enforcing the Board™s Order. A controversy hav-
ing arisen over the amounts of backpay due under the
terms of the Board™s Order, the Regional Director forRegion 5 issued a compliance specification and notice
of hearing, identifying certain individuals as the
discriminatees who are entitled to backpay, alleging
the amounts of backpay due, and notifying the Re-
spondent that it must file a timely answer complying
with the Board™s Rules and Regulations. The Respond-
ent subsequently filed an answer to the compliance
specification.By letter dated November 27, 1996, the Region noti-fied the Respondent that its answer was inadequate and
that if it failed to correct the deficiencies by December
9, 1996, the Region would move for summary judg-
ment. By letter dated December 2, 1996, the Respond-
ent, by its counsel, responded to the November 27,
1996 letter, requested the Region to advise it precisely
which denials of the Respondent™s answer were inad-
equate and asserted that the Respondent believes it
made specific denials and stated its position in detail.On August 18, 1997, the General Counsel filed withthe Board a Motion to Transfer and Continue Case be-
fore the Board, Motion for Partial Summary Judgment
and to Strike Part of Respondent™s Answer to Compli-
ance Specification. On August 20, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the General Counsel™s mo-
tion should not be granted. On September 2, the Re-
spondent filed a memorandum in opposition to the
General Counsel™s motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record, the Board makes the followingRuling on Motion to Strike Part of Respondent™sAnswer and for Partial Summary JudgmentSection 102.56(b) and (c) of the National Labor Re-lations Board™s Rules and Regulations states, in perti-
nent part:(b) Contents of answer to specification.ŠTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification, un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. Denials shall fair-
ly meet the substance of the allegations of the
specification at issue. ... As to all matters

within the knowledge of the respondent, including
but not limited to the various factors entering into
the computation of gross backpay, a general de-
nial shall not suffice. As to such matters, if the
respondent disputes either the accuracy of the fig-
ures in the specification or the premises on which
they are based, the answer shall specifically state
the basis for such disagreement, setting forth in
detail the respondent™s position as to the applica-
ble premises and furnishing the appropriate sup-
porting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.... If 
the respondent files an an-swer to the specification but fails to deny any al-
legation of the specification in the manner re-
quired by paragraph (b) of this section, and the
failure so to deny is not adequately explained,
such allegation shall be deemed to be admitted to
be true, and may be so found by the Board with-
out the taking of evidence supporting such allega-
tion, and the respondent shall be precluded from
introducing any evidence controverting the allega-
tion.1. In its answer and its response to the Notice toShow Cause2the Respondent has offered general deni-als to the General Counsel™s allegations concerning the
backpay period and the amount of backpay due each
of the discriminatees, arguing that it had made offers
of reinstatement to all discriminatees and further argu-
ing that the backpay computation is inaccurate because
it does not take into account interim earnings and miti-
gation of damages. The Respondent also disputes theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00485Fmt 0610Sfmt 0610D:\NLRB\325.056APPS10PsN: APPS10
 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The Respondent states that the General Counsel ‚‚had everyone™swage rate. ... In the 10 months he took to prepare his motion,

he could have ascertained the correct wage rate.™™4As requested in the General Counsel™s motion we correct the fol-lowing typographical errors in the compliance specification: Exh. A,
p. 22, the correct amount of gross backpay for the third quarter of
1994 for Bernice Noble should be $1365, and the total gross back-
pay should be $30,326. In Exh. A, p. 24, the correct amount of gross
backpay for Merida Lee Ramirez is $31,979. In par. 4(d) of the
compliance specification the appropriate time frame for the alleged
wage rate should be August 3, 1990, to September 30, 1993. In par.
4(e) of the compliance specification the appropriate time frame for
the alleged wage rate should be August 3, 1990, to September 30,
1993.5The record does not contain a copy of a letter to Gonzalez.6Because the record contains no purported reinstatement letter toGonzalez, we grant the General Counsel™s Motion for Summary
Judgment as to Gonzalez.wage rates used by the General Counsel, but suppliesno alternative figures.3The General Counsel contends that the general deni-als do not comply with the requirements of Section
102.56(b) and (c). Thus, the General Counsel argues
that the Respondent has failed to specify what posi-
tions were offered to the discriminatees, the terms of
the offers or any details about the offers other than the
purported date and whether some were rejected. Fur-
ther, the Respondent failed to furnish supporting alter-
native figures to calculate gross backpay.We agree with the General Counsel that the Re-spondent™s answer to the compliance specification and
its response to the Notice to Show Cause are sub-
stantively deficient, except as specifically set forth
below. A general denial is not sufficient to refute alle-
gations pertaining to the backpay period and the gross
backpay calculations. Inasmuch as the data at issue is
within the Respondent™s knowledge and control, its
failure to set forth fully its position as to the applicable
premises or to furnish appropriate supporting figures is
contrary to the specificity requirements of Section102.56(b) and (c). DeMuth Electric., 319 NLRB 942(1995); Ornamental Iron Work Co., 307 NLRB 20(1992). Thus, we shall grant the General Counsel™s
Motion for Summary Judgment as to the backpay pe-
riod and the amount of gross backpay due the follow-
ing discriminatees for whose claims the Respondent
asserted only a general denial: Howard Adams, Atricia
Armstead, Sheila Bell, Willie Bell, Doris Brown, Dye
Carr, Melita Christmas, Dave Cousley, Andres Gon-
zalez, Sherwin Jackson, Randolph James, Bertram
Madden, Kelly Marshall, Melinda Moore, Howard
Murray, Bernice Noble, Merida Lee Ramirez, Phillip
Scott, Robert Taylor, Andrew Terry, Angela Williams,
and James Wilson.42. By contrast, we find that the Respondent hasraised an issue warranting a hearing concerning the
length of the backpay period for Mary Burrell, Gisela
Sawyer, and Ade Thomas. The Respondent contends
that Mary Burrell, Gisela Sawyer, and Andres Gon-
zalez were each offered reinstatement twice and that
the second set of reinstatement letters was provided to
the General Counsel. The General Counsel contendsthat the Respondent™s answer constitutes a general de-nial because it fails to specify the circumstances sur-
rounding the purported offers of employment. How-
ever, unlike the 22 discriminatees discussed above, the
record in the underlying unfair labor practice proceed-
ing contains letters to Mary Burrell, Gisela Sawyer,
and Ade Thomas which purportedly constitute offers
of reinstatement.5We find these letters sufficient towarrant a denial of summary judgment as to the length
of the backpay period for these employees. The issue
of whether or not the letters to Burrell, Sawyer, and
Thomas constitute valid offers of reinstatement suffi-
cient to toll the backpay period for these employees
shall be determined at the hearing. Accordingly, we
deny the General Counsel™s Motion for Summary
Judgment as to the backpay period for Burrell, Sawyer,
and Thomas and remand for hearing the issue of the
sufficiency of the offers of reinstatement.63. The compliance specification identifies MarvinBeeman and Rosa Lee Bunn as two of the
discriminatees entitled to backpay. The Respondent al-
leges that Beeman and Bunn never ceased working for
USSI. Thus, the Respondent claims that because they
did not lose any work, they are not entitled to backpay.
We reject the Respondent™s contention. In the underly-
ing unfair labor practice proceeding, the Board af-
firmed the judge™s findings that Beeman and Bunn
were part of the group of employees who engaged in
an economic strike on July 26, 1990, who uncondition-
ally offered to return to work on August 3, 1990, and
whom the Respondent failed and refused to reinstate or
place on a preferential hiring list. It is well settled that
‚‚[i]ssues litigated and decided in an unfair labor prac-
tice proceeding may not be relitigated in the ensuing
backpay proceeding.™™ Transport Service Co., 314NLRB 458, 459 (1994). See also Hobbs & Oberg Min-ing Co., 316 NLRB 542 (1995); Baumgardner Co.,298 NLRB 26, 27Œ28 (1990), enfd. 972 F.2d 1332 (3d
Cir. 1992). Accordingly, we shall grant the General
Counsel™s motion to strike this portion of the Respond-
ent™s answer and grant the General Counsel™s Motion
for Summary Judgment as to Beeman and Bunn.4. The Respondent states that employee EvelynBarnett moved to North Carolina and employee Albert
Williamson moved to South Carolina prior to their re-
spective retirement dates alleged in the compliance
specification as the ending date for backpay. The Re-
spondent offers no information as to when either em-
ployee moved, but argues in its opposition to the Gen-
eral Counsel™s motion that ‚‚[a]s with death, moving
relates to interim earnings for which a general denial
is adequate.™™ We disagree. The fact that an employeeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00486Fmt 0610Sfmt 0610D:\NLRB\325.056APPS10PsN: APPS10
 487UNITED STATES SERVICE INDUSTRIES7The Respondent also argued that David Cousley never worked 40hours per week but did not provide the number of hours that the Re-
spondent contends Cousley worked or any supporting figures. We
find that the Respondent™s answer as to Cousley is a general denial
and is insufficient to warrant a hearing.8The Respondent admitted the allegations of pars. 2(a), 4(b), and4(f) of the compliance specification.had moved and was living in another state during thebackpay period is not conclusive that he was unavail-
able for work. The Respondent has not demonstrated
that these employees had removed themselves from the
labor market and that they would not have returned to
their former positions upon a valid offer of reinstate-
ment. Mohawk Steel Fabricators, 289 NLRB 1193 fn.9 (1988); Preterm, Inc., 273 NLRB 683, 698 (1984),enfd. 784 F.2d 426 (1st Cir. 1986). Because moving
does not per se toll backpay, we grant summary judg-
ment as to the backpay period and gross backpay due
discriminatees Evelyn Barnett and Albert Williamson.
However, to the extent that the Respondent is able to
demonstrate that the employees, by moving, removed
themselves from the labor market and thereby incurreda willful loss of earnings, that issue can be litigated at
the hearing along with other issues of mitigation of
damages.5. The compliance specification identifies DouglasSpencer as one of the discriminatees entitled to back-
pay. The Respondent has attached to its opposition to
the Motion for Summary Judgment a copy of a Doug-
las Spencer™s death certificate showing that he died
November 9, 1990. The Board has stated on various
occasions that backpay is based not on a private right
but rather on a public right established to vindicate the
policies of the Act. Lauderdale Lakes General Hos-pital, 239 NLRB 895 (1978). The death of adiscriminatee does not obviate the need for backpay
that is intended to reestablish the situation as it would
have existed absent the unfair labor practices. St. RegisPaper Co., 285 NLRB 293, 295 (1987). The backpayperiod for a deceased discriminatee is limited to the
period from the date of the discrimination until the
date of death. Id. A determination shall be made at the
hearing in this proceeding whether or not the death
certificate is authentic for this employee. Assuming
that the Douglas Spencer who is a discriminatee in this
proceeding is deceased, the backpay due him shall be
paid to the legal administrator of the estate or to any
person authorized to receive such payment under appli-
cable state law. ABC Automotive Products Corp., 319NLRB 874, 878 fn. 8 (1995). We deny the Motion for
Summary Judgment as to Douglas Spencer for the lim-
ited purpose of determining at a hearing whether this
discriminatee is deceased, and, if so, to adjust the
backpay period accordingly.6. In the Respondent™s answer to paragraph 4(c) ofthe compliance specification and in its response to the
Motion for Summary Judgment, the Respondent spe-
cifically argued: that Rosa Berrios worked only 4
hours per night, 5 nights per week; that Donald Mon-
roe earned $4.75 per hour, not $5 per hour, and that
he only worked 4 hours per night, 5 nights per week;
and that Ketzi Ortiz worked 4 hours per night, not 8
hours. These replies provide alternative figures and arespecific enough to warrant a hearing. Therefore, wegrant the General Counsel™s Motion for Summary
Judgment as to the backpay period for discriminatees
Berrios, Monroe, and Ortiz, but deny as to the hours
of these employees, as well as the wage rate of Mon-
roe, and remand these issues for a hearing.77. The Respondent™s general denial is sufficient toplace interim earnings and expenses into issue for all
the discriminatees because that information is not gen-
erally within the knowledge of the Respondent.
DeMuth Electric, supra at 943. Accordingly, we shallorder a hearing for determination of the discriminatees™
interim earnings and expenses, including the availabil-
ity to discriminatees of interim employment and the
discriminatees™ failure to seek and/or retain such in-
terim employment. Tiffany Handbags, 271 NLRB 621,622 (1984).ORDERIt is ordered that the General Counsel™s Motion toStrike Part of Respondent™s Answer to Compliance
Specification is granted as to paragraphs 1(a) except as
to Douglas Spencer, 1(b), 1(c), and 1(d); 2(b) as to
Andres Gonzalez; 3; 4(a) and 4(c) except as to Rosa
Berrios, Donald Monroe, and Ketzi Ortiz, 4(d), 4(e),
4(g), and 4(h) except as to Donald Monroe, 4(i) and
4(j).8ITISFURTHERORDERED
that the General Counsel™sMotion for Partial Summary Judgment concerning all
allegations in the backpay specification is granted ex-
cept as to the amount of interim earnings and expenses
of each of the discriminatees and any issues concern-
ing mitigation of damages and willful loss of earnings;
a determination of whether discriminatee Douglas
Spencer is deceased and, if so, the date of his death;
the hours of Rosa Berrios, Donald Monroe, and Ketzi
Ortiz; the wage rate of Donald Monroe; and a deter-
mination of whether the letters to Mary Burrell, Gisela
Sawyer, and Ade Thomas which are in the record con-
stituted valid offers of reinstatement sufficient to toll
backpay.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 5 for the
purpose of arranging a hearing before an administra-
tive law judge limited to the issues of interim earnings
and expenses and mitigation of damages; a determina-
tion of whether Douglas Spencer is deceased and, if
so, the date of his death; the hours of Rosa Berrios,
Donald Monroe, and Ketzi Ortiz; the wage rate of
Donald Monroe; and consideration of whether the let-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00487Fmt 0610Sfmt 0610D:\NLRB\325.056APPS10PsN: APPS10
 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ters to Mary Burrell, Gisela Sawyer, and Ade Thomasconstituted valid offers of reinstatement sufficient to
toll backpay. The administrative law judge shall pre-
pare and serve on the parties a decision containing
findings of fact, conclusions of law, and recommenda-tions based on all the record evidence. Following serv-ice of the administrative law judge™s decision on the
parties, the provisions of Section 102.46 of the Board™s
Rules shall be applicable.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00488Fmt 0610Sfmt 0610D:\NLRB\325.056APPS10PsN: APPS10
